888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James COX, Plaintiff-Appellantv.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 88-2266.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, James Cox ("Cox"), appeals from the judgment of the district court affirming the decision of the defendant, Secretary of Health and Human Services, denying Cox's application for Supplemental Security Income disability benefits.


2
The magistrate concluded, and the district court agrees, that substantial evidence supports the Secretary's decision.  The magistrate and the district court also rejected Cox's claim that he is disabled based on 20 C.F.R. Sec. 404, Subpart P, Appendix 1, Listing Section 1.13.  The district court concluded that there is substantial evidence to indicate that Cox's chronic pain is not sufficient to preclude all substantial gainful activity, and that he was, therefore, not disabled.


3
We are bound by this Circuit's previous interpretation of Listing Section 1.13's language in Lapinsky v. Secretary of Health and Human Services, 857 F.2d 1071 (6th Cir.1988).  After careful review of the record and briefs submitted in this case, we find no error warranting reversal.  We, therefore, affirm the judgment of the district court, the Honorable Avern Cohn, Eastern District of Michigan, based upon the Report and Recommendation submitted to that court by Magistrate Marcia G. Cooke.